Citation Nr: 1736196	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) with depressive disorder in excess of 50 percent disabling prior to April 6, 2012, an in excess of 70 percent thereafter.  


ORDER

Entitlement to an increased rating for service-connected PTSD with depressive disorder in excess of 50 percent disabling prior to April 6, 2012, and in excess of 70 percent thereafter is denied.


FINDINGS OF FACT

1. Prior to April 6, 2012, the Veteran's PTSD was manifested by an occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but not a total occupational and social impairment, or occupational and social impairment with deficiencies in most areas.  

2.  From April 6, 2012, the Veteran's PTSD was not manifested by a total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time and place, and memory loss.


CONCLUSIONS OF LAW

1.  Prior to April 6, 2012, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (2016).  

2.  From April 6, 2012, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the United States Air Force from January 2004 to March 2005.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from an August 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 50 percent evaluation for PTSD.

Subsequently, a June 2012 rating decision increased the Veteran's rating to 70 percent effective, April 6, 2012, the date of the Veteran's most recent VA examination.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record 

In September 2014 and December 2016, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Additionally, in September 2014, this matter was remanded to afford the Veteran a VA examination and for further development.  The Veteran was provided with the requested examination in January 2015 and further development was completed.  In December 2016, the Board remanded to obtain additional treatment records.  Subsequently, additional treatment records were associated with the record and the claim was readjudicated in April 2017. Thus, there is compliance with the Board's  remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Entitlement to an increased rating for service-connected PTSD with depressive disorder in excess of 50 percent disabling prior to April 6, 2012, an in excess of 70 percent thereafter.  

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board will analyze the evidence of record to determine the Veteran's current levels of disability.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.  

Under Diagnostic Codes 9434-9411 (major depressive disorder-PTSD), a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

The symptoms listed in Diagnostic Code 9435 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.   

A.  Period Prior to April 6, 2012

The Veteran is currently rated at 50 percent disability rating for her PTSD claim for this period.  However, the Veteran contends that she is entitled to a higher disability rating for this particular period.  

The Veteran was afforded a VA examination in August 2009.  The examiner observed that the Veteran was well groomed and cooperative during the examination.  The Veteran reported that she had issues with intimate relationships because of trust issues and she wanted to focus on taking care of herself.  The examiner detailed a mild impairment in psychosocial functional status.  The Veteran, however, did express that she maintained regular contact with her parents and sister, having a few close friends, participation in leisure activities, and an adequate social support system.  At the time of this examination, the Veteran was employed as a certified nursing assistant and pursuing a degree in nursing at the El Paso Community College.  Moreover, the examiner noted no total occupational and social impairment due to PTSD or depressive disorder.  The Veteran did not report any recent suicide attempt, but the examiner did note the Veteran's reported suicide attempt in the fall of 2004.  The examiner also found that the Veteran reported no hallucinations, no history of violence, no panic attacks, no suicidal or homicidal ideations, no nightmares, and no problems with daily living.  The Veteran, however, did report occasional sleep problems, occasional short term memory difficulties, concentration, emotional dysregulation in the form of recurrent irritability and depression.  The examiner also noted previous issues with alcohol, but now in remission.  

On evaluation, the examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  Her psychomotor activity and speech were unremarkable.  Her attitude toward the examiner was cooperative, her affect was constricted, and her mood was depressed and irritable.  The Veteran reported mild attention/concentration difficulties.  She was intact to person, time, and place.  Her though process and content were unremarkable, and she had no delusions.  As to judgment she understood the outcome of her behavior, as to insight she understood that she had a problem, and she had sleep impairment as noted above.  She had no hallucination, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  She had good impulse control with no episodes of violence, she was able to maintain personal hygiene, and she had no problems with activities of daily living.  

In a December 2009 VA treatment record, the Veteran sought treatment for depression and alcohol abuse.  See June 2010 Medical Treatment Records.  The Veteran reported regular contact with her parents and sister, exercising regularly, working full-time as a nurse's assistant, and pursing a degree in nursing as a full-time student, no suicidal/homicidal ideations, and improvement in her sleeping pattern.  The examiner noted that the Veteran reported mild to moderate symptoms in response to the optional assessment tool for PTSD (PCL-C).  Specifically, the Veteran replied experiencing "a little bit or not at all" as to whether she was feeling distant or cut off; feeling emotionally numb or being unable to have love ones or those close to her; trouble falling or staying asleep; and difficulty concentrating.   

A June 2010 VA mental health note detailed the Veteran's reports of increasing anxiousness, drinking, difficulties sleeping, and feelings of depression.  The Veteran stated that she did not have any active thoughts of suicide.  The examiner noted that her appearance was appropriate, thought process was logical and linear, and that the Veteran denied homicidal ideations and hallucinations.  The examiner noted that the Veteran scored a Global Assessment of Functioning Score (GAF) of 70.  The Veteran also reported difficulties concentrating in class, but maintained As and Bs in her coursework.

A July 2010 VA mental health note showed that the Veteran detailed accounts of cutting herself after a disagreement with her roommate, but she denied that she wanted to kill herself or having a history of self-mutilation.  See February 2011 Medical Treatment Records.  The Veteran stated that "killing yourself is a very selfish act.  I will never do that again because what it will do to my family.  I don't want to die."  Additionally, the Veteran reported that she attempted suicide on a few occasions beyond the attempt in 2004, but she could not remember the dates or details because she did not go to a hospital.  The Veteran's eye contact, judgment, insight, and speech pattern were good to fair during this visit.  The Veteran received a GAF score of 55 at this time.  

The Veteran was afforded a VA examination in July 2010.  The examiner noted that the Veteran reported emotional symptoms that were generally moderate to severe.  Additionally, the examiner detailed the Veteran's self-reported attempted suicide, in which the Veteran proceeded to cut her arm after a fight with her roommate.  The Veteran reported the incident as an accident and denied having any suicidal ideation during, but experienced fear and anger of being abandoned.  The Veteran denied any further injurious behavior.  The examiner noted that the Veteran was neatly groomed, cooperative, and friendly with a normal affect, but depressed mood.  Her psychomotor activity and speech were unremarkable.  Her attention and orientation was intact.  Her thought process and content were unremarkable.  Additionally, the examiner provided that the Veteran understood the outcome of her behavior and was attentive during the examination.  The Veteran still reported sleep impairment, but the examiner did not find that the Veteran had hallucinations, obsessive/ritualistic behavior, inappropriate behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  Her memory was normal, she was able to maintain minimum personal hygiene, and she had no problems with activities of daily living.  Moreover, the Veteran was able to manage her financial affairs.  The Veteran was still employed as a nurse assistant.  In sum, the examiner concluded that the Veteran's service-connected PTSD did not result in total occupational and social impairment, but the Veteran exhibited reduced reliability and productivity due to her depression, which included irritability, difficulty with sleep, lack of motivation, and self-isolative preferences.  The examiner assigned a GAF score of 68.  

In a September 2010 VA mental note, the Veteran, accompanied by her partner, stated that she has not been completely honest about her symptoms in the past.  See February 2011 Medical Treatment Records.  She reported two attempts to commit suicide in the past year, for which she did not seek medical treatment because she vomited after taking the prescription drugs.  However, the Veteran reported that she had no suicidal thoughts at that time, but was significantly sad, with difficulty concentrating, sleeping, and uncontrollable angry.  She believed her medications were no longer working.  The Veteran denied suicidal/homicidal thoughts and hallucinations.  The examiner assigned a GAF score of 50 at this time.  

In the March 2011 VA Form 9, the Veteran stated that she experienced daily panic attacks, could not function independently, daily thoughts of suicide, difficulty establishing healthy relationships, isolation, depression, and irritability.  

In a September 2011 VA mental health note, the Veteran was described as pleasant with a good affect, hygiene, memory and eye contact.  See June 2015 VA Medical Records.  The Veteran denied having hallucinations and "convincingly" denied having suicidal or homicidal thoughts.  The examiner assigned a GAF score of 69 at this time.  

A January 2012 VA treatment record showed that the Veteran reported a good relationship with her father and an improving relationship with her mother.  During the meeting, the Veteran exhibited friendliness, coherent speech, rational cognitive abilities, euthymic with no observable depression, and denied suicidal ideation.  

Upon reviewing the collective psychiatric reports and considering the frequency, severity, and duration of the Veteran's symptoms for this time period, the Board finds that a disability rating of 70 or 100 percent is not warranted.  

During this period, the Veteran reported such ongoing symptoms as depression, anxiety, and chronic sleep impairment, which are properly embodied in the criteria for a 50 percent disability rating.  The Veteran consistently denied suicidal/homicidal ideations; and she has not shown near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships to justify an increased rating.  While the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration.  Further, the Veteran maintained a full-time employment as a certified nurse assistant, while simultaneously pursuing a degree in nursing at a local community college.  The Veteran reported regular exercise and showed no signs of neglecting her personal hygiene.  

The Veteran's medical records detail a consistent reporting of a friendly cooperative demeanor, good judgment, unremarkable thought process and content, intact attention and orientation, and ability to manage her financial affairs during treatment visits.  Additionally, the Veteran has remained capable of communicating with others, as she has a good relationship with her family and lived with a roommate.  Moreover, the Veteran appeared moderately capable of functioning independently, appropriately, and effectively during this time.  The Veteran received GAF scores ranging from 50-70, which at worst indicates moderate symptoms.  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). Therefore, the Board finds that the reported symptomatology more closely aligns with that embodied in the criteria for a 50 percent disability rating.  Accordingly, the Board finds that the assignment of an increased rating for the period before April 6, 2012 is not warranted at this time.  

The Board has considered the Veteran's statements related to her symptoms during this period.  Specifically, the Board refers to statements made in the November 2011 Notice of Disagreement and the March 2011 VA Form 9.  These statements by the Veteran are in direct conflict with statements that she provided to VA medical providers since August 2009 regarding her symptoms.  The Veteran stated that she had daily panic attacks, could not function independently, was unable to maintain relationships, and had daily thoughts of suicide, which contradict her past statements.  The Veteran reclassified the cutting of herself after a disagreement with her roommate as a suicide attempt despite denying the incident as a suicide attempt in the past.  The Veteran also detailed additional suicide attempts that she did not seek medical treatment, thus there is no record of such attempts.  

The Board acknowledges that the Veteran is competent to report her observable symptoms relating to her PTSD with depressive disorder.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  Although the Veteran's statements are competent as to her symptoms experienced, the statements have reduced credibility because they are inconsistent with the objective medical evidence.  The Veteran's treatment history establishes a pattern of the ability to function independently, denials of suicidal ideations and panic attacks, and the ability to maintain relationships, whereas the statements in the November 2011 Notice of Disagreement and the March 2011 VA Form 9 stand as a mere recitation of the symptoms as embodied in the rating criteria.  The Veteran has an interest in providing accurate information to her health providers to ensure she receives the proper care, the Board finds it unpersuasive that the Veteran provided false reports of her symptoms to VA caregivers for no apparent reason.  

Therefore, the Board finds that the objective medical findings outweigh the inconsistent statements of the Veteran.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Thus, the 50 percent disability evaluation for the period before April 6, 2012 most accurately reflects the Veteran's PTSD.  


B.  April 6, 2012 to the present

The Veteran is currently rated at 70 percent disability rating for her PTSD claim for this period.  However, the Veteran contends that she is entitled to a higher disability rating for this particular period.  

The Veteran was afforded a VA examination in April 2012.  The examiner found that Veteran's PTSD was accompanied by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted that Veteran had depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and suicidal ideation.  The examiner provided the Veteran with GAF score of 55.  

In VA mental health notes from May 2012 and June 2012, the Veteran reported periodic depression, anxiety, and difficulties sleeping; but no suicidal ideation, intent, or plan.  See January 2015 VA Medical Records.  The Veteran was described as being alert, well oriented, and a good conversationalist at both treatment visits.  Additionally, she maintained good eye contact.  The Veteran reported remaining in community college, but lived alone with pets and exercised regularly.  The examiner and the Veteran discussed coping techniques and the Veteran expressed the desire to be closer to church.  

In December 2012, the Veteran attempted suicide and was hospitalized for eight days and discharged in early January 2013.  See January 2015 VA Medical Records.  
A January 2013 VA mental health note showed that the Veteran reported depression, anxiety, lack of sleep, irritability, and anger, but denied suicidal or homicidal ideations.  The Veteran was still employed and going to school full-time.  
During her March 2013 hearing before the undersigned, she stated that she believed her PTSD symptoms had worsened since her VA examination in April 2012.  Moreover, Veteran detailed feelings of depression, abandonment, mistrust, and anxiety.  The Veteran reported working on the weekend and attending school during the week.  The Veteran stated that she mistrusted men and that affected her social life, but she communicated with her family and has friends.  

The rest of the Veteran's mental health treatment records for 2013 detail an improving mental condition for the Veteran.  See January 2015 VA Medical Records.  The Veteran expressed a desire to improve emotionally, socially and professionally.  The Veteran was described as alert; cooperative; engaging; and having good hygiene, memory, and judgment by the VA examiners during this time.  In an August 2013 VA mental health note, the Veteran denied any depression, anxiety, or suicidal/homicidal ideations.  At a September 2013 treatment visit, the Veteran expressed a strong desire to live, but also expressed difficulty with insomnia.  A December 2013 mental health note reflected that the Veteran expressed that she loved school and hoped to pursue a PhD in microbiology. 

A July 2014 Military Trauma Treatment Program Intake Assessment showed significant improvement of the Veteran's mental health.  See January 2015 Medical Records.  The Veteran reported that her PTSD symptoms were largely in remission, except for nightmares and insomnia.  The Veteran graduated from the local community college and transferred to UTEP to major in microbiology.  The Veteran reported dating at this time as well.  

In a September 2014 VA administrative note, the Veteran's psychologist observed  that the Veteran no longer posed a suicide risk and had the flag removed from the Veteran's file.  The Veteran reported being happy with her boyfriend and enjoyed life.  The psychologist found the Veteran to be emotionally stable and focused on pursuing her educational goals.  

The Veteran was provided with a VA examination in January 2015.  The examiner found that the Veteran's PTSD was accompanied by occupational and social impairment with reduced reliability and productivity.  The Veteran reported living with her boyfriend of eight months, who helped her cope with her PTSD symptoms.  The Veteran stated that she had no friends that spent time with her, other than her boyfriend.  The Veteran was still enrolled in college, where she was excelling and planned to take the MCAT, so that she could apply for medical school.  The Veteran detailed a history of binge drinking to cope, but expressed she had stopped drinking.  The Veteran reported experiencing depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of mood, and difficulty establishing effective work and social relationships.  The examiner found that the Veteran did not appear to be psychotic or paranoid.  The Veteran was able to engage in spontaneous conversation with the examiner and seemed to possess adequate insight and judgment.  

An October 2015 treatment record continued the upward trend of the Veteran's mental health.  See December 2016 Medical Records.  The Veteran denied homicidal and suicidal ideations.  The Veteran's mood was excited due to her future career goals beginning to materialize.  She reported not having an alcoholic drink in a year. 

The Veteran completed a PTSD checklist in February 2016, in which she reported mild to moderate symptoms related to the event that caused her PTSD.  

May 2016 treatment records detailed the Veteran maintaining an intimate relationship with her boyfriend of two years.  See December 2016 Medical Records.  The records also detailed the Veteran's then-impending graduation from college and her future plan to secure a job with the Department of Defense.  

An August 2016 treatment note detailed the Veteran's ability to cope with difficult situations.  See December 2016 Medical Records.  The Veteran expressed disappointment with her job pursuits, which caused her to feel anxious and lose concentration, however the Veteran conveyed a desire to enter a Master's program.  The Veteran used swimming, gardening, caring for her pets, and preparing to be a medical lab technician to keep busy.  The Veteran was articulate and eloquent.  She reported occurrences of depression one to two days in two weeks with each episode lasting for a few hours and she was able to recover.  The Veteran denied suicidal ideation and possessed abstract ability along with good judgment and insight.  

A December 2016 VA treatment note reflected that the Veteran expressed dealing with a lot of anxiety and depression.  The Veteran reported being in a committed relationship for three years.  She was employed by the VA at this time and denied any housing or financial difficulties.  The Veteran completed a questionnaire regarding her PTSD symptoms and it appeared that most of her symptoms, such as depression, anxiety, and, irritability had been in remission for some time.  See February 2017 Medical Records.  

A January 2017 mental health note showed that the Veteran moved from El Paso, Texas to Phoenix, Arizona with her boyfriend.  The Veteran was employed as a medical technician.  The Veteran reported no issues with sleeping, as she slept six to eight hours a night.  She denied nightmares, suicidal and homicidal ideations, hallucinations, and delusions.  She had been sober for two years.  

Upon reviewing the collective psychiatric reports and considering the frequency, severity, and duration of the Veteran's symptoms for this time period, the Board finds that a disability rating of 100 percent is not warranted.  

During this period, the Veteran reported such ongoing symptoms as depression, anxiety, suicidal ideations, and chronic sleep impairment, which are properly embodied in the criteria for a 70 percent disability rating.  The Veteran did not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  While the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration to warrant a 100 percent evaluation.  However, the Veteran has shown a great improvement in coping with her PTSD.  The Veteran currently lives with her boyfriend of three years and works as a medical technician.  For the majority of the period, the Veteran was focus on achieving academically and professionally.  Her symptoms related to her PTSD as of January 2017 were largely in remission.  Additionally, her GAF score of 55 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), already contemplated in the 70 percent rating.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Therefore, the Board finds that the reported symptomatology more closely aligns with that embodied in the criteria for a 70 percent disability rating.  Accordingly, the Board finds that the assignment of an increased rating for the period from April 6, 2012 to the present is not warranted at this time.  

The Board acknowledges the Veteran's suicide attempt and understands the gravity of the action.  However, the Board must take into account the severity, frequency, and duration of the Veteran's symptoms.  During the majority of the period, the Veteran has shown improvement in her mental condition as evidenced by the January 2015 VA examination report which showed that the Veteran's PTSD resulted in an occupational and social impairment with reduced reliability and productivity, which usually garners a 50 percent evaluation.  

The Board acknowledges that the Veteran is competent to report her observable symptoms relating to her PTSD with depressive disorder.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there is no indication from her statements that her symptoms warrant a rating in excess of the current 70 percent rating.  
Thus, the 70 percent disability evaluation for the period from April 6, 2012 to the present most accurately reflects the Veteran's PTSD.  





	(CONTINUED ON NEXT PAGE)


Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	J.R. Higgins, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


